Exhibit 10.1

 

DO NOT DESTROY THIS NOTE: When paid, this Note, with the Deed of Trust securing
same, must be surrendered to trustee under the Deed of Trust for cancellation
before reconveyance will be made.

 

NOTE SECURED BY DEED OF TRUST

INSTALLMENT - INTEREST (FIXED) INCLUDED

 

$3,400,000.00    Loan No.00003      Account No.422525      633 West Fifth
Street, Tenth Floor      Los Angeles, CA 90071      June 3, 2004

 

On July 1, 2024 (“Maturity Date”), Daily Journal Corporation, a South Carolina
corporation (“Borrower”) promises to pay in immediately available funds to the
order of City National Bank, a national banking association (“CNB”), at its
office set forth above, the principal sum of Three Million Four Hundred Thousand
and 00/100 Dollars ($3,400,000.00), or so much thereof as may be outstanding,
with interest thereon to be computed from the date of its disbursement at a rate
computed on a basis of a 360-day year, actual days elapsed, equal to Six and
Eighty-Four Hundredths percent (6.84%) (“Interest Rate”).

 

Principal and interest together are payable in installments of Twenty-Six
Thousand Two Hundred Thirty-Eight and 90/100 Dollars ($26,238.90) each month
commencing with the first day of August, 2004, and continuing thereafter on the
same day of each month until maturity, as above stated, when all unpaid interest
and principal shall be payable. The above stated monthly payments of principal
and interest will amortize the loan in twenty (20) years. CNB acknowledges that
no Prepayment Penalty applies to this Note.

 

This Note is secured by a Deed of Trust, Assignment of Rents, Security Agreement
and Fixture Filing of even date herewith (“Deed of Trust”) covering certain real
and personal property, as therein described (the “Property”). It may also he
secured by other collateral. This Note and the Deed of Trust are two of several
Loan Documents, as defined and designated in a Supplemental Terms Letter
(“Supplemental Terms Letter”) of even date herewith between CNB and Borrower.
Some or all of the Loan Documents, including the Supplemental Terms Letter,
contain provisions for the acceleration of the maturity of this Note.

 

The occurrence of any of the following with respect to Borrower or any guarantor
of this Note or any general partner of Borrower or such guarantor, shall
constitute an “Event of Default” hereunder:

 

1. The failure to make any payment of principal or interest when due under this
Note;

 

2. The filing of a petition by or against any of such parties under any
provisions of the Bankruptcy Code;

 

3. The appointment of a receiver or an assignee for the benefit of creditors;



--------------------------------------------------------------------------------

4. The commencement of dissolution or liquidation proceedings or the
disqualification of any such parties which is a corporation, partnership, joint
venture or any other type of entity;

 

5. Any financial statement provided by any of such parties to CNB is false or
misleading;

 

6. Any sale or transfer of all or a substantial or material part of the assets
of any of such parties other than in the ordinary course of business; or

 

7. Any violation, breach or default under any letter agreement, security
agreement, deed of trust or any other contract or instrument executed in
connection with this Note or securing this Note.

 

Upon the occurrence of an Event of Default, CNB, at its option, may declare all
sums outstanding hereunder to be immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower. Borrower agrees to pay all costs and expenses,
including reasonable attorneys’ fees, expended or incurred by CNB (or allocable
to CNB’s in-house counsel) in connection with the enforcement of this Note or
the collection of any sums due hereunder and irrespective of whether suit is
filed. Upon the occurrence and during the continuance of an Event of Default,
the unpaid principal balance hereunder shall bear additional interest at a rate
of five percent (5.0%) per year higher than the interest rate as determined and
computed above.

 

Borrower shall pay to CNB a late charge of 6% or $5.00, whichever is greater, of
each and every monthly installment not received by CNB on or before the tenth
(10th) day after the installment is due.

 

The Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filling
securing this Note contains the following provision:

 

SHOULD THE TRUSTOR WITHOUT THE PRIOR WRITTEN CONSENT OF BENEFICIARY, SELL,
CONVEY, TRANSFER, DISPOSE OF OR ENCUMBER THE PROPERTY OR ANY PART THEREOF OR ANY
INTEREST THEREIN, ENTER INTO A LEASE COVERING ALL OR ANY PORTION THEREOF OR AN
UNDIVIDED INTEREST THEREIN, WHETHER VOLUNTARILY, INVOLUNTARILY OR OTHERWISE, OR
ENTER INTO AN AGREEMENT SO TO DO WITHOUT THE PRIOR WRITTEN CONSENT OF
BENEFICIARY BEING FIRST HAD AND OBTAINED, OR SHOULD ANY HOLDER OF AN EQUITY
INTEREST IN TRUSTOR TRANSFER OR ENCUMBER SUCH INTEREST, WHETHER VOLUNTARILY,
INVOLUNTARILY OR OTHERWISE (ANY SUCH EVENT, AN “ACCELERATING TRANSFER”), THEN
BENEFICIARY MAY AT ITS OPTION DECLARE ALL SUMS SECURED HEREBY IMMEDIATELY DUE
AND PAYABLE. THIS PROVISION SHALL APPLY TO EACH AND EVERY SALE, CONVEYANCE.
TRANSFER, DISPOSITION OR ENCUMBRANCE, REGARDLESS OF WHETHER OR NOT BENEFICIARY
HAS CONSENTED TO, OR WAIVED, ITS RIGHT HEREUNDER, WHETHER BY ACTION OR
NON-ACTION, IN CONNECTION WITH ANY PREVIOUS SALE, CONVEYANCE, TRANSFER,
DISPOSITION OR ENCUMBRANCE, WHETHER ONE OR MORE.



--------------------------------------------------------------------------------

Should this Note be signed by more than one person and/or firm and/or
corporation, all of the obligations herein contained shall be considered joint
and several obligations of each signer hereof.

 

“BORROWER”

 

Daily Journal Corporation, a South Carolina corporation By:  

/s/ Gerald L. Salzman

--------------------------------------------------------------------------------

    Gerald L. Salzman, President